               Case 1:21-cv-06204 Document 1 Filed 07/21/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
                                                                  :
GULF HARBOUR INVESTMENTS                                          :   Case No.:
CORPORATION,                                                      :
                                                                  :
                             Plaintiff,                           :   COMPLAINT
                                                                  :
    -against—                                                     :
                                                                  :
CIT BANK, N.A.,                                                   :
                                                                  :
                             Defendant.                           :
                                                                  :
----------------------------------------------------------------- x

        Gulf Harbour Investments Corporation (“GHIC”), by its attorney Gary Greenberg, Esq.,

as its complaint against CIT Bank, N.A. (“CIT”) alleges as follows:

The Parties

        1.       GHIC is a corporation organized under the laws of the State of Delaware with its

principal place of business in Orlando, Florida.

        2.       On information and belief, CIT is a National Banking Association located in

Pasadena, California. 28 U.S.C. §1348.

Jurisdiction & Venue

        3.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 in that

there is complete diversity of citizenship between the plaintiff and defendant.

        4.       Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the claim occurred in this District.

        5.       The amount in controversy is in excess of $75,000.




                                                         1
              Case 1:21-cv-06204 Document 1 Filed 07/21/21 Page 2 of 8




                                        Statement of Facts

       Summary of Claim

       6.      GHIC is in the business of investing in non-performing residential mortgages. It

purchases mortgages in quantity, at substantial discount, and hopes to recover amounts sufficient

to make its investment worthwhile. CIT, inter alia, is a loan servicer: it holds the underlying

documents and computer data necessary to enable GHIC to enforce its rights in and to the

purchased loans.

       7.      On June 7, 2019, GHIC purchased 3,907 mortgage loans with a total outstanding

principal balance of $312,262,472.22 from Deutsche Bank National Trust Company (the

Mortgage Loans”). At the time of the purchase, CIT was the servicer of record for 2,866 of the

Mortgage Loans (73.3%) with a total outstanding principal balance of $232,239,109.47.

       8.      From at least April 2019 and continuing up to and after the closing date of the

portfolio acquisition by GHIC in June 2019, multiple requests were made to CIT to participate in

the sale of the portfolio and the associated servicing transfer.

       9.      As servicer of the loans, CIT had a duty to provide the usual, customary and

standard servicing transfer data to allow GHIC to properly enforce its rights in the Mortgage

Loans. However, CIT has failed and refused to provide the necessary transfer data.

       10.     In addition, CIT is in possession of the loan documentation for a majority of the

Mortgage Loans, but has failed and refused to comply with its obligation to transfer the

documentation to GHIC.

       11.     Without proper servicing transfer data and loan documentation, the Mortgage

Loans cannot be enforced or collected by GHIC rendering them worthless.




                                                  2
             Case 1:21-cv-06204 Document 1 Filed 07/21/21 Page 3 of 8




       12.     In addition, despite the fact that GHIC has title to the Mortgage Loans, CIT has,

in many cases, issued satisfactions of mortgages, lien releases and IRS Form 1099-c

(cancellation of debt) to borrowers, without the knowledge or consent of GHIC and has failed to

disclose to GHIC the identity of the borrowers to which the satisfactions and 1099-c’s have been

issued. This exposes GHIC to substantial risk if it attempts to collect on a loan released by CIT,

including but not limited to legal exposure under consumer protection statutes such as the Fair

Debt Collection Practices Act.

       13.     Borrowers can also be harmed by CIT’s actions. For example, a borrower who

received a satisfaction piece and 1099-c from CIT and subsequently attempted to obtain a new

mortgage was unable to do so because GHIC’s lien was still recorded against the property.

       14.     As a result of CIT’s past and continuing conduct, GHIC and borrowers are

exposed to substantial and continuing risk and GHIC has already been damaged in an amount

greatly in excess of $75,000.

       Facts Underlying the Claims

       15.     On June 7, 2019, GHIC purchased 3,907 mortgage loans with a total outstanding

principal balance of $312,262,472.22 from Deutsche Bank National Trust Company in its

capacity as Indenture Trustee for IndyMac Home Equity Mortgage Loan Asset Backed Trust

Series 2007-H1.

       16.     At the time of the purchase, CIT was the servicer of record for 2,866 of the

mortgage loans (73.3%) with a total outstanding principal balance of $232,239,109.47.

       Transfer Data




                                                 3
             Case 1:21-cv-06204 Document 1 Filed 07/21/21 Page 4 of 8




       17.     CIT has acknowledged GHIC’s purchase and the associated transfer of ownership

of the Mortgage Loans. However, CIT has failed and refused to provide the usual, customary

and standard servicing transfer data to allow GHIC to properly service the Mortgage Loans.

       18.     To date, CIT has failed to provide the required servicing transfer data for 2,866

Mortgage Loans with a principal balance owed of $232,239,109.47

       Loan Documentation

       19.     In addition, on information and belief, CIT is in possession of the loan

documentation for a majority of the Mortgage Loans, making CIT the current loan document

custodian. However, CIT has failed to respond to GHIC’s repeated requests to transfer the loan

documentation in its possession, i.e.:


 Loan File Status          # of Accounts Principal Balance Owed            % of Accounts
 Loan File Received        1,016            $83,647,975.54                 35.5%
 Loan File Not
                           1,850            $148,591,133.93                64.5%
 Received

       20.     As a result of CIT’s failure and refusal to provide the loan servicing transfer data

and the loan documentation, GHIC has been frustrated in its efforts to obtain proper servicing

transfer data and loan documentation, rendering the Mortgage Loans substantially worthless.

       Loan Forgiveness

       21.     CIT has acknowledged that it has forgiven some Mortgage Loans by releasing

borrowers from liability, by debt forgiveness, by issuing to borrowers satisfactions of mortgages,

lien releases and/or IRS Form 1099-c (cancellation of debt), all without the knowledge or

consent of GHIC. Moreover, CIT has failed and refused to identify the specific loans affected.




                                                 4
               Case 1:21-cv-06204 Document 1 Filed 07/21/21 Page 5 of 8




         22.    Despite the fact it has released some loans, CIT provided a schedule of “unpaid

principal balances” for each loan, all showing a positive amount due, thereby concealing from

GHIC the fact that CIT had released some of the Mortgage Loans, making them uncollectible.

         23.    CIT is the only party that can identify which loans have been forgiven or released

and the remaining liability, if any, on the Mortgage Loans. It has failed and refused to do so.

         24.    Without the transfer data, and loan documentation and identification of the

released loans, GHIC is unable to enforce its rights in the Mortgage Loans.

         Rights of the Parties

         25.    As purchaser of the Mortgage Loans, GHIC has the right to possession of the loan

transfer data and loan documentation.

         26.    As loan servicer, CIT has the obligation to provide to GHIC loan transfer data

and documentation for the Mortgage Loans.

         27.    CIT has no right to the loan transfer data or the documentation for the Mortgage

Loans which are the property of GHIC.

         28.    CIT has no right to release or discharge any of the obligors on the Mortgage

Loans.

                                   CLAIMS FOR RELIEF

                                           Count I:
                                         INJUNCTION

         29.    Plaintiff repeats and realleges the allegations set forth in ¶¶ 1-27 as though fully

set forth herein.

         30.    CIT’s conduct has caused GHIC irreparable harm.

         31.    GHIC has no adequate remedy at law.




                                                  5
               Case 1:21-cv-06204 Document 1 Filed 07/21/21 Page 6 of 8




        32.     The balance of hardships weighs in favor of granting GHIC permanent mandatory

injunctive relief.

        33.     The public interest would not be disserviced by an award of permanent mandatory

injunctive relief.

        34.     GHIC requests an award of permanent mandatory injunction relief as specifically

set forth in Paragraph “A” of the WHEREFORE clause.

                                             Count II:
                                            REPLEVIN

        35.     Plaintiff repeats and realleges the allegations set forth in ¶¶ 1- 33 as though fully

set forth herein.

        36.     CIT is in the possession of loan documentation and loan transfer data (the

“Property”).

        37.     GHIC has a superior right to the Property.

        38.     CIT has refused to return the property.

        39.     GHIC has been damaged in an amount in excess of $75,000.

                                            Count III:
                                          CONVERSION

        40.     Plaintiff repeats and realleges the allegations set forth in ¶¶ 1- 38 as though fully

set forth herein.

        41.     GHIC has the right to possession of the Property.

        42.     The Property is in the unauthorized possession of CIT.

        43.     CIT has acted to exclude the rights of GHIC in and to the Property.

        44.     GHIC has been damaged in an amount in excess of $75,000.


                                                  6
      Case 1:21-cv-06204 Document 1 Filed 07/21/21 Page 7 of 8




WHEREFORE, plaintiff seeks the following relief:

(A)    A permanent mandatory injunction directing CIT to deliver to GHIC:

       a. critical servicing transfer data for each of the Mortgage Loans, including the

          following data fields:

               i. Primary Borrower Social Security Numbers

              ii. Co-Borrower Social Security Numbers

             iii. Unpaid Principal Balance

             iv. Last Payment Received Date

              v. Interest Paid Through Date

             vi. Next Payment Due Date

             vii. Transaction History (including posting date and amount of any

                  payments received, posting date and amount of any balance

                  adjustments and reason for such balance adjustment)

            viii. Copies of all correspondence mailed to consumers (including monthly

                  statements, ‘hello’ letters, demand letters, debt settlement letters, debt

                  forgiveness letters and related)

             ix. Copies and schedules of any lien releases or satisfactions of debt filed

                  and recorded by CIT, OneWest Bank or any affiliated entity

              x. Copies and schedules of any IRS Form 1099-c filed by CIT, OneWest

                  Bank or any affiliated entity

       b. All loan files in the possession of CIT Bank including:

               i. Original Note (or Lost Note Affidavit with a copy of the original Note)

              ii. Complete chain of title (endorsements/allonges) for the Note


                                         7
             Case 1:21-cv-06204 Document 1 Filed 07/21/21 Page 8 of 8




                       iii. Original, recorded Mortgage / Deed

                       iv. Original copies of all Assignments of the Mortgage / Deed

                       v. A schedule of all loan files for any of the Mortgage Loans that had

                           been, but which no longer are, in CIT’s possession.

       (B)    Damages in an amount to be determined at trial but in excess of $75,000 plus

       costs and interest; and

       (C)    Such further relief as this Court deems proper.

Dated: July 12, 2021


                                                ________________________
                                                Gary Greenberg, Esq.
                                                666 Third Avenue, 10th Floor
                                                New York, New York 10017
                                                Tel: (212) 765-5770
                                                Fax: (917) 591-6898
                                                gg@ggreenberglaw.com

                                                Attorney for Plaintiff
                                                Gulf Harbour Investments Corporation




                                                8
